In re Dominick, Mark; Brandon, Chalón; Dominick, Trisha; Dominick, Catherine M./Estate; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “G”, Nos. 483-469, 487-964; to the Court of Appeal, Fifth Circuit, No. 98-CW-0501.
Granted. The judgment of the trial court is reversed. A ruling on the constitutionality of La.R.S. 2315.4 is premature in the context of this ease inasmuch as the defendant’s liability has not yet been established. Louisiana Associated of General Contractors, Inc. v. New Orleans Aviation Board, 97-CA-0752, (La.10/31/97), 701 So.2d 130; Compare Earl J. Adams, Jr. v. J.E. Merit Construction, Inc., et al 97-CC-2005 (La.5/19/98), 712 So.2d 88. Case remanded to the trial court for further proceedings.
KIMBALL, J., not on panel.